— Order modified by changing the terms upon which the opening of the *827default was granted, from the payment of taxable costs to date, to the payment by defendant of twenty-five dollars costs. As so modified, the order is affirmed, without costs. We are of opinion that the action of the justice presiding was not a proper exercise of discretion. Young, Seeger and Carswell, JJ., concur; Kapper and Hagarty, JJ., dissent, being of opinion that the discretion exercised by the justice presiding should not be disturbed.